Official Caption1
Authorized Abbreviated Caption2
ORDER
The appellant having failed to file the brief required by Federal Circuit Rule 31(a) within the time permitted by the rules, it is
ORDERED that the notice of appeal be, and the same hereby is, DISMISSED, for failure to prosecute in accordance with the rules.

. Required for use on petitions, formal briefs and appendices, court opinions, and court orders. FRAP 12(a); 32(a).


. Authorized for use only on items not requiring the Official Caption as listed in note 1.